r~ -,, .   ,.~'(!,-


       Ao 245B (Rev. 02/08/2019) Judgment-in a Criminal Petty Case (Modified)                                                               Page 1 of I
                                                                                                                                                          (I
                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                         JUDGMENT IN A CRIMINAL CASE
                                              V.                                   (For Offenses Committed On or After N_ovember I, 1987)


                                 Jose Natividad Alanis-Luna

                                                                                   James Michael
                                                                                   Defendant's Attorney


       REGISTRATION NO. 88333298
       THE DEFENDANT:
        [gj pleaded guilty to count(s) _
                                       1 of
                                         _Complaint
                                            ___..c,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


           •          was found guilty to count( s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                       Nature of Offense                                                        Count Number(s)
      8:1325                                ILLEGAL ENTRY (Misdemeanor)                                              1
       •              The defendant has been found not guilty on count(s)
                                                                -------------------
       •              Count(s)
                                 - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                        J
                                        •   TIME SERVED                         • ________ days
       r:gJ     Assessment: $10 WAIVED r:gj Fine: WAIVED
          [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         tj;ie defendant's possession at the time of arrest upon their deportation,~r remr~,li .· -
                                                                                            I II Z
                                                                                                                  L
        'LSI Cquctj recQ.•J,TI;lTlendl defendant be deported/removed with relative, n{13 (J         l t 1111 charged in case
      ·        · I t I l I) Ji 'J 'Jlt L    •


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, August 19, 2019



     Received               W~
                          =-o:-cus"'"M-,----------
                                                                                UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                     3:19-mj-23354
